Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.

Election/Restrictions
The applicant has elected Group I (claims 1-2 and 4-5) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
	
	
	Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-2 and 4-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-17 of copending Application No. 17/553718.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘718 (claims 5-17) meets instant claims 1-2 and 4-5 in an anticipatory manner, because it discloses the claimed polythiocarbonate by bulk or solution polymerization via the claimed monomers of ethylene oxide reacted with CSO or CS2 in presence of the claimed catalyst of [PPN]Cl. The claimed molar ratio are met by ‘718.  The laundry list case law may apply to meet the selection of monomers and catalyst.
  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN106243336) listed on IDS and ISR.


    PNG
    media_image1.png
    443
    866
    media_image1.png
    Greyscale

The reaction temperature is 120 °C under self-generated pressure for 12 hours (Ex.6) and 150 °C under self-generated pressure for 0.5 hours.  In light of this, one of ordinary skill in the art would obviously raise the polymerization temperature to 150 °C in presence of [PPN]Cl to reduce the reaction time. 
Zhang discloses using 3-methyl-3-benzyloxy methyl oxetane (out of about 8 candidates) and ethylene oxide (out of about 25 candidates).  In light of this, one having Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  

Claim(s) 5 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (CN106243336) listed on IDS and ISR in view of Sato et al. (Derwent 1981-53929D).
Disclosure of Zhang is adequately set forth in ¶1 and is incorporated herein by reference.  
Zhang is/are silent on the claimed dichloromethane solvent.
Solving the same problem of dissolving polycarbonate of polythiocarbonate, Sato discloses dichloromethane and dichlobenzene are functionally equivalent good solvents.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced dichlobenzene of Zhang with dichloromethane of Sato because of their equivalent functionality as good solvents for polythiocarbonate.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  

	
	
	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766